Citation Nr: 1728407	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  16-29 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for both a bilateral hearing loss disability and tinnitus.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Y. A. Miller, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from June 1959 through December 1959.  In addition, service records indicate the Veteran served in the Army National Guard from May 1959 to March 1964, and then from March 1964 to June 1978 the Veteran served in the Army Reserves. 

These matters come before the Board of Veterans' Appeals (the Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, MO. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. An unappealed April 1997 rating decision denied service connection for a bilateral hearing loss disability and tinnitus, because the evidence did not associate the claimed disabilities to service.   

2.  Evidence added to the record since 1997 includes medical opinions linking the claimed disabilities to service.  

3.  The most probative medical opinions of record fail to link the Veteran's hearing loss to service.  

4.  A private medical provider and a VA examiner, finding the Veteran's history credible, have linked his tinnitus to service.  





CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen a claim of entitlement to service connection for both a bilateral hearing loss disability as well as tinnitus.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385, Diagnostic Code 6100 (2016).

3. Giving the Veteran the benefit of the doubt, the Veteran's tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, Diagnostic Code 6260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 
(Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.	New and Material Evidence 

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 
38 U.S.C.A. §§ 7104 (b), 7105(c) (West 2014).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108  (West 2014).

New evidence means evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2014).

New and material evidence is not required as to each previously unproven element of a claim and there is a low threshold for reopening claims.  38 C.F.R. § 3.156 (a) (2014); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

An April 1997 rating decision denied service connection for both a bilateral hearing loss disability and tinnitus.  The RO found that evidence of record did not show that the Veteran's bilateral hearing loss was due to his military service as there was no evidence of an injury that could have caused the loss, which led to the denial of the claim.  Similarly, the RO found that that there was nothing in the Veteran's records including a head injury, concussion, or acoustic trauma during his military service that could be linked to the Veteran's tinnitus.  The Veteran did not appeal the April 1997 rating decision. 

The pertinent evidence of record at the time of the April 1997 rating decision included the Veteran's service treatment records from the National Guard and Army Reserves as well as a February 1997 audiogram administered by the Southwestern Hearing Aid Company.  At the time, the Veteran had submitted a statement saying that he fired guns in service without the benefit of ear protection.  The service treatment records did not indicate hearing loss, but the audiogram from the Southwestern Hearing Aid Company did. 

Pertinent evidence received since the September 2013 rating decision includes an August 2013 VA examination, a January 2014 private medical opinion, and a June 2015 VA examination.  In the January 2014 private medical opinion, the audiologist opined that the Veteran's current bilateral hearing loss disability and tinnitus were both at least as likely as not related to service.  The June 2015 VA examination gave an unfavorable opinion regarding the bilateral hearing loss, but a favorable opinion for the Veteran's tinnitus.  

The Board finds that the January 2014 opinions from the private audiologist as well as June 2015 VA examinations are new and material.  The Board notes that they are not cumulative or redundant of the evidence previously of record.  Moreover, such evidence raises a reasonable possibility of substantiating each claim.  

Accordingly, reopening of the claims of entitlement to service connection for both a bilateral hearing loss disability and tinnitus is warranted.


III.	Entitlement to Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Certain chronic disabilities, such as a sensorineural hearing loss disability and tinnitus are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; C.F.R. §§ 3.303, 3.307, 3.309(a) (2016).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b) (2016).  

The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a Veteran has a chronic condition in service and still has that condition. 

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).
The United States Court of Appeals for the Federal Circuit has clarified that the notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2016).  

The absence of in-service evidence of hearing loss disability during a Veteran's period of active duty is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for a hearing loss disability.  See Hensley v. Brown, 5 Vet. App. at 159 (1993).  

The Veteran is competent to discuss his observed or physical symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) ("ringing in the ears is capable of lay observation").  Tinnitus, moreover, is a disorder uniquely ascertainable by the senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, tinnitus is defined as a noise in the ears, a finding that can only be determined by the Veteran's reporting of the condition.

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the Veteran. 



Bilateral Hearing Loss

The Veteran seeks service connection for hearing loss.  The Board notes that a February 1997 private audiogram, as well as examinations in January 2009, October 2010, and August 2013 all show that the Veteran has bilateral neurosensory hearing loss; he has a hearing loss disability as VA defines it and it is taken that he was exposed to the noise from weapons fire routine to military training. 

The Veteran stated on the original claim form that he received treatment for hearing loss and tinnitus in the summer of 1967.  Further, he advised in April 1997 that a medical officer told him in 1964 that his high frequency loss was so bad that he would not be able to enter the army full-time.  Similarly, the Veteran submitted a March 2012 Statement In Support of Claim in which he stated that he had a physical in the 1960's and was told that he had 80 percent high frequency loss in both ears.  He added this was not recorded in his service treatment records.  

Turning to the medical evidence of record, the Veteran's July 1957 and January 1960 service examination reports do not show any complaints or findings of hearing loss.  (Whispered voice tests were used at the time showing 15/15 results in each ear.)  

A February 1964 examination conducted for officer candidate school purposes showed the puretone thresholds, in decibels, were as follows:


HERTZ


500
1000
2000
3000
4000

RIGHT
0
0
0

5

LEFT
0
0
20

30


A November 1964 examination conducted for National Guard purposes did not show a hearing loss disability for VA purposes, although it did reflect puretone thresholds in decibels at 4000Hertz of 35 in the right ear and 30 in the left ear.  The contemporaneous report of medical history prepared by the Veteran revealed he denied any ear, nose or throat trouble and considered himself to be in "very good health."  He also noted on that document he had been employed in a machine shop for the previous 48 months.  

A January 1965 evaluation conducted by the service showed puretone thresholds, in decibels, were as follows:


HERTZ


500
1000
2000
3000
4000

RIGHT
5
0
10

20

LEFT
15
10
30

35


In March 1967, the Veteran was examined in connection with a promotion.  The puretone thresholds, in decibels, at that time were :


HERTZ


500
1000
2000
3000
4000

RIGHT
5
5
5
20
35

LEFT
10
10
10
15
35


In a contemporaneous report of medical history the Veteran denied that he had any hearing loss.  

A 1968 periodic examination conducted for National Guard purposes revealed a hearing loss disability for VA purpose as puretone thresholds in decibels at 4000 Hertz were 40 in each ear.  Notably, the contemporaneous report of medical history prepared by the Veteran shows he specifically denied experiencing hearing loss.  He also denied, "ear trouble."  

Again in June 1972, a service examination showed puretone thresholds, in decibels, were:

HERTZ


500
1000
2000
3000
4000

RIGHT

0
0
0
40

LEFT

0
0
0
40


The contemporaneous report of medical history showed the Veteran denied he had had hearing loss.  

The Veteran underwent a VA examination in August 2013 where hearing loss was diagnosed.  In addressing its relationship to service, the examiner commented that the Veteran's bilateral hearing loss was less likely than not caused by or a result of an event in military service.  The examiner noted the earliest audiogram located in the Veteran's file was in February 1964.  It revealed hearing sensitivity thresholds essentially normal 4 years after the Veteran's period of active duty.  Referencing medical literature that does not support the notion of a delayed onset of hearing loss after noise exposure, and observing the Veteran's civilian employment in a noisy environment, the examiner considered it unlikely the Veteran's hearing loss was due to noise exposure in service.   

In a January 2014 document from the St. Louis Hearing Health Center, a private audiologist noted the Veteran's military and civilian history, referenced medical literature that noise exposure can cause and/or contribute to hearing loss and tinnitus in individuals, and concluded that the Veteran's hearing loss is more likely than not related to his noise exposure while in the military.  However, the audiologist did not discuss the Veteran's specific hearing tests from service or the medical literature noting the lack of support for delayed onset of hearing loss after noise exposure.  

The Veteran underwent another VA examination in June 2015.  After examining the Veteran and reviewing the Veteran's claims file, the VA examiner opined that the Veteran's current bilateral hearing loss was less likely than not due to military service noise exposure.  The examiner observed there are no records of hearing loss during the Veteran's active military service; and while in the National Guard, the Veteran had a civilian job working at a machine company.  Acoustic damage more likely occurred when exposed on a consistent and regular basis in the Veteran's civilian job and with only limited amounts of exposure while in the National Guard.  Although National Guard and Reserve records document the hearing loss, permanent threshold shifts in hearing loss are more likely when there are consistent years of noise exposure, which would be from the Veteran's civilian job and not isolated incidences while training in the National Guard.  The examiner pointed out that the opinion from the private audiologist does not take into account the limited noise exposure in the National Guard with the consistent noise exposure at the civilian job.  

While the private audiologist opined that the Veteran's bilateral hearing loss was related to his in-service noise exposure, the cited medical literature only generally supported the conclusion and did not account for the specific medical findings in the Veteran's history from the 1960s and 1970s.  Thus, Board assigns this opinion low probative weight.  The VA examiners go into considerably more detail about how the Veteran's employment in the machining company over time exposed him to significantly more noise, thereby serving as a strong catalyst for the hearing loss he has experienced, and cite medical literature more pertinent to this case.  As this provides a meaningful rationale and the details are more specific to the Veteran's claim, the Board assigns the VA opinions significant probative weight.  Nieves v. Rodriguez, 22 Vet. App. 295 (2008), Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

The Board acknowledges that the Veteran might sincerely believe that his current bilateral hearing loss disability is etiologically related to active service, to include noise exposure therein.  However, the question of whether a hearing loss disability was caused by or related to active service falls outside the realm of the common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an opinion on this issue.

In sum, there is no probative evidence that the Veteran was treated for hearing loss during active service or for many years after service, or that the Veteran was diagnosed with bilateral hearing loss disability within one year of separation from active service.  The VA examiners have competently opined that the current bilateral hearing loss disability is not etiologically related to active service and provided a plausible and persuasive explanation for that opinion. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for bilateral hearing loss disability.  Consequently, the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The Veteran is seeking service connection for tinnitus.  The Veteran reported tinnitus on his claim in February 1997 and then again when he underwent a VA examination in August 2013.  

Tinnitus, being a subjective disability, is taken to be present.  As to the causal link between this disability and service, the August 2013 VA examiner did not link tinnitus to service since the Veteran's file revealed no reports of tinnitus during service, and the Veteran also denied any ear, nose, and throat trouble on multiple occasions during service.  

The aforementioned January 2014 private medical opinion stated that the Veteran's tinnitus was more likely than not related to his military noise exposure, referencing medical literature that noise exposure can produce tinnitus.  Little additional rational, however, was provided as to account for the Veteran's unique history, and specific medical findings contained in the record.   

The June 2015 VA examiner explained that hearing loss and tinnitus are commonly present together but they are not necessarily mutually occurring.  Both conditions have varying causes, including but not limited to certain medications, stress, and anxiety.  The examiner ultimately opined that it is at least as likely as not that the Veteran's tinnitus was caused by or a result of military noise exposure, explaining that noise induced tinnitus can occur from an isolated incident.  It was further noted that the Veteran has been consistent in reporting that his tinnitus started in 1964 after training in the National Guard, as he reported this when filing his claim in the 1990's, 2013, and 2015.  Due to his consistency in reporting and the likelihood of tinnitus from a single incident, the examiner concluded the Veteran's tinnitus was at least as likely as not caused by or a result of military service. 
Although it could be legitimately questioned whether the Veteran has been experiencing tinnitus since a training incident during active duty or active duty for training in the early 1960s, resolving that question in favor of the Veteran, and in light of the favorable medical opinions, a basis upon which to establish service connection for tinnitus has been presented.  


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for both a bilateral hearing loss disability and tinnitus is reopened, and to this extent the appeal is granted.  

Service connection for a bilateral hearing loss disability is denied 

Service connection for tinnitus is granted. 




____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


